Title: To Thomas Jefferson from Edward Carrington, 23 October 1787
From: Carrington, Edward
To: Jefferson, Thomas


New York, 23 Oct. 1787. Introduces Mr. Jarvis, a “Gentleman of New England” who brings this letter and a copy of the proposed plan of government; refers TJ to Jarvis for news on that subject. Is sending a full account of the convention in another letter of this day which is being carried by “the Chevalier Jones” who intended sailing on the packet but changed his passage to another ship because of the critical state of affairs in Europe; Jones should arrive soon.
